Citation Nr: 0636408	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  01-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical arthritis/disc 
disease (claimed as residuals of falls in service). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to September 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In September 2002 the Board remanded this matter for a Travel 
Board hearing.  In August 2003, a Travel Board hearing was 
held before the undersigned.  In May 2004 the case was 
remanded to the RO for further development.  


FINDINGS OF FACT

Cervical arthritis or disc disease was not manifested in 
service; cervical arthritis was not manifested in the 
veteran's first postservice year; and there is no competent 
evidence that the veteran's current cervical arthritis/disc 
disease might be related to his service, to include any fall 
injuries therein.   


CONCLUSION OF LAW

Service connection for cervical arthritis/disc disease is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The April 2000 rating decision, an October 2000 
statement of the case (SOC) and subsequent supplemental SOCs 
(SSOCs) provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.   Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefit sought was being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOCs and to supplement the 
record after notice was given, and the claim was thereafter 
readjudicated.  See May 2005 SSOC.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He was afforded a VA 
examination in December 2004.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

The veteran's service medical records do not reveal any 
treatment, diagnosis or complaints of cervical spine/neck 
pathology.  He did suffer from low back pain in service, much 
apparently resulting from a number of falls.  In November 
1969 he saw medical personnel for low back pain.  Physical 
examination showed no paravertebral spasm; the diagnostic 
impression was lumbar strain.  In January 1970 the veteran 
fell into a fox hole while on night training.  When medical 
staff saw him the next day, the diagnostic impression was 
paraspinal muscular spasms.  In June 1970 he fell down again 
and was seen for complaints of low back pain.  In late 
September 1970 he fell from a second story landing at the 
barracks, landing on his side, and as a result had lower back 
pain.  X-rays appeared normal.  On August 1971 service 
separation examination, the spine was normal; cervical 
spine/neck problems were not noted.  In his August 1971 
report of medical history at separation, the veteran did not 
report any spine or neck problems.  

In a June 1999 letter the veteran's wife indicated that she 
had read in the magazine Arthritis Today that arthritis could 
result from an injury and that the actual effect didn't begin 
until 20 or 30 years later.  Since the veteran had never been 
injured other than his fall into the foxhole in service, she 
and the veteran were of the opinion that the fall was the 
origin of his cervical arthritis. 

Private medical records from 1998 to 2004 show continued 
cervical spine disability. A December 1998 private surgical 
consultation report shows that the veteran developed a crick 
in his neck while at work and later developed pain radiating 
to his left shoulder that would at times shoot down his left 
arm.  Since the onset of the pain he had been unable to 
sleep.  Extending his neck caused the pain to increase, and 
it radiated to his wrist with some numbness in the first two 
fingers.  The diagnostic impression was neck pain secondary 
to cervical disc disease, degenerative and left arm pain 
secondary to questionable cervical radiculopathy.  In 
November 1999, the veteran underwent anterior cervical 
discectomy and fusion of C4-5, C5-6 with right iliac crest 
bone graft.  In June 2000, Dr. M, from Winston Salem Health 
Care indicated to the veteran that he concurred with VA's 
decision not to grant service connection for cervical spine 
disability as the veteran's injuries in service were all to 
the low back.  In August 2000 the veteran underwent anterior 
cervical discectomy and spondylectomy of C6-7 with an 
anterior cervical fusion of C6-7.  In February 2004 the 
veteran underwent C3 through C6 cervical decompressive 
laminectomy and C3 to C5 lateral mass fusion.  

In a March 2001 letter to Senator Jesse Helms the veteran 
indicated that his injuries in service were aggravated by 
having to carry a P25 radio attached to a large backpack.  
The weight of this load was so cumbersome that he would need 
other soldiers to pull him up to a standing position.  His 
own body weight was only 20 to 25 pounds more than the weight 
of the pack and the radio. 

At the August 2003 Travel Board hearing the veteran's wife 
testified that his first postservice medical treatment for 
the back was in 1973 when a neurologist determined that he 
had sciatic nerve impairment.  She indicated that in her 
reading she had discovered that trauma to one part of the 
back can affect all twenty-six vertebrae at some point in 
time because the vertebrae are equally spaced.  Once the 
spacing is altered, it throws the whole spine out of kilter 
and there could be more pain in a different spinal area.  
Also, the nerves from the neck also extend down to the other 
parts of the spine.  The veteran testified that he believed 
that his falls started the process that eventually led to the 
collapsing of his cervical vertebrae.  He also indicated that 
outside of the falls he had in the military, he had never had 
any other injuries to his back.  

On December 2004 VA examination the diagnostic assessment was 
degenerative disc disease and degenerative joint disease of 
the cervical spine status post laminectomy and fusion x 3 
with residuals.  The examiner commented that there was no 
mention in the service medical records of any problems 
relating to the neck.  All of the references were to the 
lumbar spine.  These references were short lived with 
apparent resolution of the problems and there was no mention 
of any pathology whatever at the separation examination.  
There was also no information on problems with the neck in 
the claims file following service until 1998.  In the absence 
of such documentation the examiner found that it was not 
possible to state that the veteran's current cervical spine 
problems were related to the incidents in service without 
resort to unfounded speculation.        

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain listed, 
chronic disabilities, including arthritis, are presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The evidence of record clearly shows that the veteran now has 
cervical arthritis/disc disease, as such was found on the 
December 2004 VA examination.  However, while service medical 
records do show that he had a number of falls in service, 
they also show the injuries identified at the times of the 
falls were to the low back, not the cervical spine/neck.  
Furthermore, there is no competent (medical) evidence of 
record showing a nexus between any injury in service or any 
other event in service and the current cervical spine 
disability.  To the contrary, the December 2004 VA examiner 
opined that it was not possible to state that the veteran's 
current cervical spine problems were related to his lower 
back injuries in service; and in June 2000, Dr. M indicated 
that he concurred with VA's decision not to grant service 
connection for cervical spine disability because the 
veteran's injuries in service were all to the low back [and 
not to the neck].  There is no evidence that arthritis of the 
cervical spine was manifest in the first postservice year (so 
as to trigger application of the presumptive provisions 
of38 U.S.C.A. § 1112).  

While the veteran and his wife contend, and apparently 
sincerely believe, that the veteran's current cervical spine 
disability is related to injuries in service, because they 
are laypersons, their opinions are not competent evidence in 
matters of medical etiology.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Without any competent evidence of a nexus between the 
veteran's service and his current cervical arthritis/disc 
disease, the preponderance of the evidence is against this 
claim.  Accordingly, it must be denied.  

ORDER

Service connection for cervical arthritis/disc disease is 
denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


